Citation Nr: 1428355	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-34 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran presented testimony before the Board in May 2008.  A transcript has been obtained and associated with the virtual record.

The matter was most recently before the Board in December 2013 and remanded for further development and adjudication.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's hypertension is due to events in active service; hypertension was not diagnosed within one year following the Veteran's discharge from active service in July 1971; hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

 Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran adjudication notice by letters dated in April 2007, February 2009, and February 2011. 

VA also has a duty to assist the Veteran in the development of the claim. VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained. 

All known and available records relevant to the issue on appeal has been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   
A disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that he is entitled to his service-connection for hypertension.  Specially, he asserts the claimed condition is secondary to his service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

At the outset, the Board notes having served in the Republic of Vietnam (RVN), the Veteran is presumed to have been exposed during his period of service to an herbicide agent; however, hypertension is not a disease presumed to be related to such exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(e), Note 3.  

While the Veteran has not claimed direct service-connection, the Board has considered entitlement on this basis; however, service treatment records are negative for treatment or diagnosis of hypertension.  The Veteran specifically denied high or low blood pressure on his June 1971 separation report of medical history and the corresponding physical examination was similarly negative.  

Hypertension was diagnosed in 1994, which is clearly outside the one-year presumptive period for cardiovascular-renal disease.  38 C.F.R. § 3.307, 3.309.  Thus, the only question that remains is whether hypertension is secondary to a service-connected disability.  After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

While competent evidence indicates that the Veteran has a current diagnosis of hypertension, no medical evidence links the current disorder to a service-connected disability, i.e. diabetes mellitus or PTSD.  Notably, the November 2004 VA examiner opined hypertension was not related to diabetes mellitus as they were both diagnosed in 1994, at the same time, on routine examination.  A September 2006 VA examiner opined that hypertension was not related to diabetes mellitus as they were both diagnosed at the same time and the Veteran had normal renal function.   The January 2012 examiner opined hypertension was less likely than not caused by or the result of his PTSD.  The examiner reasoned that the Veteran had other risk factors of hypertension such as a heavy smoking history, lack of exercise, and obesity, which had a more clear association to hypertension than stress from PTSD.  

A March 2014 addendum opinion further indicated that aggravation of hypertension by the Veteran's PTSD was less likely than not as there was insufficient evidence to support such a conclusion.  The examiner noted there was no objective measure to allow the examiner to determine, which, if any, veterans with hypertension have suffered aggravation from co-existing PTSD, and in a great many individual it was not possible to identify which factors did or did not contribute to hypertension.  The Board notes however, that he examiner previously indicated that the Veteran had other risk factors that had a more clear association with hypertension than stress (heavy smoking, lack of exercise, and obesity).

In sum, hypertension is not presumptively related to the Veteran's herbicide exposure and hypertension was not diagnosed during service or for many years thereafter.  The competent evidence does not establish a link between hypertension and active service or a service-connected disability.  In fact, the evidence suggests the cause of the Veteran's hypertension was his heavy smoking history, lack of exercise, and obesity.  Thus, the Board finds service connection for hypertension is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


